Citation Nr: 1138714	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  06-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a claim to reopen a previously denied claim of service connection for the cause of the Veteran's death has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service with the Philippine Guerilla and Combination Service from September 1943 to May 1946.  The Veteran died in December 1975; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) as a result of an October 2010 remand by the Court of Appeals for Veterans Claims (Court).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008, the Board denied an appeal to reopen a previously denied claim of service connection for the cause of the Veteran's death.  The Board also remanded the question of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 to the RO, via the Appeals Management Center (AMC) in Washington, DC, for issuance of a statement of the case (SOC).

The appellant then perfected her appeal with regard to DIC entitlement under 38 U.S.C.A. § 1318, and in a January 2009 decision, the Board denied entitlement to that benefit.  In the Introduction to that decision, the Board noted that the reopening of the claim of service connection for the cause of the Veteran's death had been denied in June 2008, and that issue was no longer on appeal or before the Board.

The appellant appealed the January 2009 Board decision to the Court.  In an October 2010 memorandum decision, the Court affirmed the Board's denial of entitlement to DIC benefits under 38 U.S.C.A. § 1318.

The Court also found that the Board had neglected to address whether statements and submissions by the appellant accompanying her September 2008 served as an attempt to reopen the previously denied claim of service connection for the cause of death.  The Court then vacated the Board's omission, and remanded the question of whether a reopened claim was received to the Board for consideration.

As there has been no determination that a claim was in fact filed, no decision issued, no notice of disagreement received, no statement of the case issued, and no perfection of any open appeal with regard to the appellant's September 2008 filings, it would not appear that the Board has any further matter before it.  Nonetheless, the Court has determined that jurisdiction has been conferred to a limited extent over the threshold question of whether there is an open and pending claim.

As that question has not yet been considered by the agency of original jurisdiction, a remand is necessary for full compliance with all due process requirements, to ensure that the appellant has a full and fair opportunity to pursue her allegations. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Determine whether the September 2008 submissions by the appellant constitute an attempt to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Upon making such determination, notice of the decision must be sent to the appellant.  If a claim is recognized, appropriate action to comply with VA's duties to notify and assist the claimant is substantiating her claims is required.  If no claim is recognized, the opportunity to file a reopened claim must be afforded.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



